COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00502-CR


SHEREE LYNNE DUNNAM                                                     APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1
                                       ----------

      On September 30, 2011, as part of a plea bargain agreement, Sheree

Lynne Dunnam pleaded guilty to felony driving while intoxicated, and the trial

court sentenced her to ten years’ confinement, probated for ten years, and

ordered her placed on community supervision. Also on September 30, 2011, the

trial court certified that this is a plea bargain case and that Appellant has no right

to appeal.    On November 4, 2011, Dunnam filed a notice of appeal and

      1
       See Tex. R. App. P. 47.4.
“Declaration of Conflict Between Appointed Counsel and Client and Motion for

Substitution of Appointed Counsel and Motion for a New Hearing.”                     On

November 10, 2011, we notified Dunnam and her counsel that Dunnam’s notice

of appeal was not timely filed, that the trial court’s certification indicating that

Dunnam had no right to appeal had been filed in this court, and that this appeal

could be dismissed unless Dunnam or any party desiring to continue the appeal

filed a response showing grounds for continuing the appeal on or before

November 21, 2011.        See Tex. R. App. P. 25.2(d), 44.3.          Separately, both

Dunnam and her counsel filed responses acknowledging the trial court’s

certification that Dunnam has no right to appeal. Dunnam further acknowledged

that her notice of appeal was not timely and has informed us that she no longer

wishes to pursue the appeal. Counsel for Dunnam has advised us to dismiss this

appeal and has filed a motion to withdraw.

      A timely filed notice of appeal is essential to vest this court with jurisdiction.

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). A notice of appeal

is timely if it is filed within thirty days after the day sentence is imposed or

suspended in open court, or after the day the trial court issues an appealable

order. Tex. R. App. P. 26.2(a)(1). Notice of appeal may also be timely if it is filed

within ninety days after the day sentence is imposed or suspended and the

defendant timely files a motion for new trial. Tex. R. App. P. 26.2(a)(2). A

motion for new trial is timely if filed within thirty days after the date the trial court

imposes or suspends sentence in open court. Tex. R. App. P. 21.4(a).


                                           2
      Dunnam did not timely file a motion for new trial and acknowledges that

her notice of appeal was untimely filed. Accordingly, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 43.2(f); Olivo v. State, 918 S.W.2d 519,

523 (Tex. Crim. App. 1996). Because of this disposition, we deny counsel’s

motion to withdraw as moot.


                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 12, 2012




                                        3